In a proceeding pursuant to CPLR article 78, inter alia , to compel the issuance of a building permit, the appeal is from a judgment of the Supreme Court, Westchester County, dated November 6, 1974 and entered in Putnam County, which, after a hearing, inter alia, directed the issuance of a building permit. Order reversed, without costs or disbursements, and proceeding remanded to Special Term for consideration of the eifect, if any, of a new zoning provision (Local Laws, 1974, No. 1 of Village of Cold Spring), introduced for consideration for the first time on appeal, on petitioner’s application for site plan approval, and for the entry *1022of a new judgment. Although an appellate court is ordinarily bound by the zoning law in effect at the time the appeal is decided (Matter of Fairchild Sons v Rogers, 266 NY 460; Matter of Dengeles .v Young, 3 AD2d 758), village officials may not, in bad faith, delay approval of a properly submitted and conforming building plan while they alter an ordinance to bar the prospective development (Matter of Dubow v Ross, 254 App Div 706). Hopkins, Acting P. J., Hargett, Damiani and Christ, JJ., concur.